17 A.3d 69 (2011)
300 Conn. 933
STATE of Connecticut
v.
Carlos POLANCO.
SC 18771
Supreme Court of Connecticut.
Decided April 6, 2011.
Elizabeth M. Inkster, senior assistant public defender, and Daniel M. Erwin, certified legal intern, in support of the petition.
Melissa Patterson, assistant state's attorney, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 126 Conn.App. 323, 11 A.3d 188 (2011), is granted, limited to the following issue:
"Did the Appellate Court properly determine that the trial court correctly merged the lesser included offense into the sentence on the greater offense, pursuant to State v. Chicano, 216 Conn. 699, 584 A.2d 425 (1990), cert. denied, 501 U.S. 1254, 111 S. Ct. 2898, 115 L. Ed. 2d 1062 (1991), rather than dismiss the conviction on the lesser offense?"
*70 EVELEIGH, J., did not participate in the consideration of or decision on this petition.